DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 09, 2022 has been entered.

Status of Claims
3.	Claims 1-10 and 12-15 are pending in this application.  
	Claims 1, 13-15 are currently amended.

	Claim 11 is cancelled.


Response to Arguments
Applicant’s arguments, see Remarks, filed 05/24/2022, with respect to claims 1, 13, 14, and 15 and their respective dependencies rejected under 35 U.S.C 112(b) indefiniteness have been fully considered and are persuasive.  The 35 U.S.C 112 (b) rejection of claims 1, 13 14 and 15 and their respective dependencies has been withdrawn. 

Applicant’s arguments, see Remarks, filed 05/24/2022, with respect to the Allowable Subject Matter is fully considered and persuasive. The indication of allowable subject matter is now updated to include claim 6. However, claims 1-10 and 12-15 is now objected to but would be allowable if rewritten to overcome the Objection of claims 1, 13, 14 and 15.

With regards to the 35 U.S.C 112(f) Claim Interpretation of claim 15, the Interpretation of Claim 15 will be maintained, since the claim continues the use of “means for” language within the claim.  

Claim Objections
Claim 1 is objected to because of the following informalities:  In Claim 1 lines 10-11 it states:
“determine whether the sheets and the check sheet are being output to a same one of the first loader and the second loader”.   
However, the following statement should be changed to state:
“determine whether the sheets and the check sheet are being output to a same one of the first loaderor the second loader”.   Appropriate correction is required.
 
Additionally, Claim 1 is objected to because of the following informalities:  In Claim 1 lines 13-14 it states:
“sheets and the check sheet are being output to the same one of the first loader and the second loader”.   
However, the following statement should be changed to state:
“sheets and the check sheet are being output to the same one of the first loader  or the second loader.”.   Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  In Claim 13 lines 11-12 it states:
“determine whether the sheets and the check sheet are being output to a same one of the first loader and the second loader”.   
However, the following statement should be changed to state:
“determine whether the sheets and the check sheet are being output to a same one of the first loaderor the second loader.”.   Appropriate correction is required.
 
Additionally, Claim 13 is objected to because of the following informalities:  In Claim 13 lines 14-15 it states:
“the sheets and the check sheet are being output to the same one of the first loader and the second loader.”.   
However, the following statement should be changed to state:
“the sheets and the check sheet are being output to the same one of the first loader  or the second loader.”.   Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In Claim 14 lines 10-11 it states:
“determining whether the sheets and the check sheet are being output to a same one of the first loader and the second loader”.   
However, the following statement should be changed to state:
“determining whether the sheets and the check sheet are being output to a same one of the first loaderor the second loader”.   Appropriate correction is required.
 
Additionally, Claim 14 is objected to because of the following informalities:  In Claim 14 lines 13-14 it states:
“sheets and the check sheet are being output to the same one of the first loader and the second loader.”.   
However, the following statement should be changed to state:
“sheets and the check sheet are being output to the same one of the first loader  or the second loader.”.   Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  In Claim 15 lines 11-12 it states:
“means for determining the sheets and the check sheet are being output to a same one of whether the first loader and the second loader”.   
However, the following statement should be changed to state:
“means for determining the sheets and the check sheet are being output to a same one of whether the first loader or the second loader”.   Appropriate correction is required.
 
Additionally, Claim 15 is objected to because of the following informalities:  In Claim 15 lines 14-15 it states:
“when the sheets and the check sheet are being output to the same one of the first loader and the second loader.”.   
However, the following statement should be changed to state:
“when the sheets and the check sheet are being output to the same one of the first loader  or the second loader.”.   Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

11.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

12.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 15:  An information control apparatus for controlling a printer, the printer being configured to output sheets which are, in order, fed from a sheet feeder, printed upon and loaded in a first loader in accordance with a print instruction, the information control apparatus comprising: 
means for controlling the printer to output the sheets according to the print instruction (This element is interpreted under 35 U.S.C. 112 (f) The printer controller 30 is constituted by a central processing unit (CPU), an interface, and a memory. As a result of operating in accordance with a program 310 stored in the storage unit 31, the CPU serves as a setter 301, a receiver 302, and a tray controller 303. Details of the setter 301, the receiver 302, and the tray controller 303 will be discussed later. The setter 301 is an example of a setter (Applicant Spec. Page 8, Printer Controller 30 with CPU), 
means for controlling the printer to output a check sheet and load the check sheet in a second loader after the print instruction has been started but before all of the sheets have been printed upon and loaded in the second loader, the check sheet being in addition to the sheets (This element is interpreted under 35 U.S.C. 112 (f) The printer controller 30 is constituted by a central processing unit (CPU), an interface, and a memory. As a result of operating in accordance with a program 310 stored in the storage unit 31, the CPU serves as a setter 301, a receiver 302, and a tray controller 303. Details of the setter 301, the receiver 302, and the tray controller 303 will be discussed later. The setter 301 is an example of a setter (Applicant Spec. Page 8, Printer Controller 30 with CPU), 
means for determining whether the first loader and the second loader are the same (This element is interpreted under 35 U.S.C. 112 (f) The printer controller 30 is constituted by a central processing unit (CPU), an interface, and a memory. As a result of operating in accordance with a program 310 stored in the storage unit 31, the CPU serves as a setter 301, a receiver 302, and a tray controller 303. Details of the setter 301, the receiver 302, and the tray controller 303 will be discussed later. The setter 301 is an example of a setter (Applicant Spec. Page 8, Printer Controller 30 with CPU), and 
means for controlling the printer so the check sheet protrudes from the sheets when the first loader and the second loader are the same (This element is interpreted under 35 U.S.C. 112 (f) The printer controller 30 is constituted by a central processing unit (CPU), an interface, and a memory. As a result of operating in accordance with a program 310 stored in the storage unit 31, the CPU serves as a setter 301, a receiver 302, and a tray controller 303. Details of the setter 301, the receiver 302, and the tray controller 303 will be discussed later. The setter 301 is an example of a setter (Applicant Spec. Page 8, Printer Controller 30 with CPU). 


13.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter

Claims 1-10 and 12-15 are objected to but would be allowable if rewritten to overcome the Claim Objections, set forth in this Office action.

15.	The following is a statement of reasons for the indication of allowable subject matter:

Referring to claim 1,
None of the prior arts searched, cited or of record discloses or suggests an information control apparatus for controlling a printer, the printer being configured to output sheets which are, in order, fed from a sheet feeder, printed upon and loaded in a first loader or a second loader in accordance with a print instruction, the information control apparatus comprising:
a controller configured to 
control the printer to output the sheets according to the print instruction, 
control the printer to output a check sheet and load the check sheet after the print instruction has been started but before all of the sheets have been printed upon and loaded, the check sheet being in addition to the sheets, 
determine whether the sheets and the check sheet are being output to a same one of the first loader and the second loader, and 
control the printer so the check sheet protrudes from the sheets when the sheets and the check sheet are being output to the same one of the first loader and the second loader.

Referring to claim 2,
None of the prior arts searched, cited or of record discloses or suggests the information control apparatus according to Claim 1, wherein the check sheet is a sheet arranged in a direction with respect to a transport direction different from a direction in which is the sheets are arranged or a sheet larger than the sheets.

Referring to claim 3,
None of the prior arts searched, cited or of record discloses or suggests the information control apparatus according to Claim 1, wherein the check sheet is a predetermined specific type of sheet and the controller controls the printer so that the sheets will not be used as the check sheet. 

Referring to claim 4,
None of the prior arts searched, cited or of record discloses or suggests the information control apparatus according to Claim 1, wherein the check sheet is a predetermined specific type of sheet and the controller controls the printer so that a different predetermined type of sheet is used as the check sheet.

Referring to claim 5,
None of the prior arts searched, cited or of record discloses or suggests the information control apparatus according to Claim 4, wherein the predetermined specific type of sheet has a projecting portion and the controller controls the printer so that information to be printed on the projecting portion is printed on the different predetermined type of sheet.

Referring to claim 6,
None of the prior arts searched, cited or of record discloses or suggests the information control apparatus according to Claim 5, wherein the different predetermined type of sheet is a same type of sheet as a currently used sheet different from the predetermined specific type of sheet or is large enough to contain the projecting portion.

Referring to claim 7,
None of the prior arts searched, cited or of record discloses or suggests the information control apparatus according to Claim 1, further comprising:
a setter that displays a setting screen for setting the check sheet, 
wherein the controller controls the printer so that the sheet feeder will feed the check sheet which is set by the setter.

Referring to claim 8,
None of the prior arts searched, cited or of record discloses or suggests the information control apparatus according to Claim 7, wherein a sheet arranged in a direction with respect to a transport direction different from the sheets are arranged and a sheet larger than the sheets are both set on the setting screen and the controller controls the printer so that the sheet feeder will preferentially feed a sheet arranged in a direction with respect to the transport direction different from a direction in which the sheets are arranged.

Referring to claim 9,
None of the prior arts searched, cited or of record discloses or suggests the information control apparatus according to Claim 1, wherein a page corresponding to the check sheet is blank and the controller controls the printer to display a screen for checking whether the check sheet will be output.

Referring to claim 10,
None of the prior arts searched, cited or of record discloses or suggests the information control apparatus according to Claim 1, wherein the check sheet is not stored in the sheet feeder and the controller controls the printer to display a screen for checking whether to use the same type of sheet as the sheets.

Referring to claim 12,
None of the prior arts searched, cited or of record discloses or suggests Referring to Claim 12, the information control apparatus according to Claim 1, wherein the controller controls the printer so that printing based on the print instruction will temporarily stop after the check sheet is output.

Referring to claim 13,
None of the prior arts searched, cited or of record discloses or suggests a print system comprising:
a printer that outputs sheets which are, in order, fed from a sheet feeder, 
printed upon and loaded in a first loader or a second loader in accordance with a print instruction;
a controller configured to 
control the printer to output the sheets according to the print instruction, 
control the printer to output a check sheet and load the check sheet after the print instruction has been started but before all of the sheets have been printed upon and loaded, the check sheet being in addition to the sheets, 
determine whether the sheets and the check sheet are being output to a same one of the first loader and the second loader, and 
control the printer so the check sheet protrudes from the sheets when the sheets and the check sheet are being output to the same one of the first loader and the second loader.

Referring to claim 14,
None of the prior arts searched, cited or of record discloses or suggests a non-transitory computer readable medium storing a program causing a computer to execute a process for controlling a printer, the printer being configured to output sheets which are, in order, fed from a sheet feeder, printed upon and loaded in a first loader or a second loader in accordance with a print instruction, the process comprising:
controlling the printer to output the sheets according to the print instruction, 
controlling the printer to output a check sheet and load the check sheet after the print instruction has been started but before all of the sheets have been printed upon and loaded, the check sheet being in addition to the sheets, 
determining whether the sheets and the check sheet are being output to a same one of the first loader and the second loader, and 
controlling the printer so the check sheet protrudes from the sheets when the sheets and the check sheet are being output to the same one of the first loader and the second loader.

Referring to claim 15,
None of the prior arts searched, cited or of record discloses or suggests an information control apparatus for controlling a printer, the printer being configured to output sheets which are, in order, fed from a sheet feeder, printed upon and loaded in a first loader or a second loader in accordance with a print instruction, the information control apparatus comprising:
means for controlling the printer to output the sheets according to the print instruction, 
means for controlling the printer to output a check sheet and load the check sheet after the print instruction has been started but before all of the sheets have been printed upon and loaded, the check sheet being in addition to the sheets, 
means for determining the sheets and the check sheet are being output to a same one of whether the first loader and the second loader, and 
means for controlling the printer so the check sheet protrudes from the sheets when the sheets and the check sheet are being output to the same one of the first loader and the second loader.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677